Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazuhiro et al. (JP 2004024656 A; hereafter: Kazuhiro; original and translated copies are included in this Office Action; Paragraph numbers based on translated copy).
Regarding Claim 1, Kazuhiro teaches: an image processing apparatus (¶1: “The present invention relates to a fluorescent endoscope apparatus and, more particularly, to a fluorescent endoscope apparatus which receives fluorescence generated from a living tissue by irradiation with excitation light and displays diagnostic information based on a fluorescence image acquired.”) comprising: an input circuit to which an image acquired by medical equipment is sequentially inputted (¶54: “The display signal processing unit 500 includes an A/D converter 501 for digitizing a video signal obtained by the image pickup element 107 for an image, a normal image data memory 502 for storing a digitized normal image, and a video signal processing circuit 503 for converting a signal output from the normal image data memory 502 into a video signal”; generating a video signal would require sequential images); and a processor, wherein the processor is configured (¶46: “FIG. 400 is a block diagram of an image processing unit of an image processing apparatus according to an embodiment of the present invention”) to: detect a lesion candidate in the image (¶11: “The diagnostic information acquiring means may acquire information indicating the position of the lesion of the living tissue”; acquiring position information implies that the lesion has been detected”); discriminate the lesion candidate detected and output discrimination information (¶11: “the diagnostic support means may indicate the position of the lesion by displaying a mark in the normal image”; ¶42: “the mark is not limited to the case of indicating the position or the region of the lesion portion, and may indicate other diagnostic information”; suggests that the mark can be used to discriminate the lesion based on other features and not just position of the lesion); when two or more lesion candidates are detected in the image, select a discrimination object lesion candidate which is a discrimination object based on information on distance between the medical equipment and the lesion candidates (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”; determining a lesion that is closest to the center requires some distance information and also results in a lesion that is also close to the medical equipment); and output position information and the discrimination information of the discrimination object lesion candidate with the image (¶11: “the diagnostic support means may indicate the position of the lesion by displaying a mark in the normal image”; ¶42: “the mark is not limited to the case of indicating the position or the region of the lesion portion, and may indicate other diagnostic information”).
Regarding Claim 2, Kazuhiro teaches: the image  processing apparatus according to claim 1, wherein the medical equipment is an endoscope (¶1: “The present invention relates to a fluorescent endoscope apparatus and, more particularly, to a fluorescent endoscope apparatus which receives fluorescence generated from a living tissue by irradiation with excitation light and displays diagnostic information based on a fluorescence image acquired.”), and the processor is configured to select the discrimination object lesion candidate based on information on distance between the endoscope and the lesion candidates (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”; determining a lesion that is closest to the center requires some distance information and also results in a lesion that is also close to the endoscope).
Regarding Claim 3, Kazuhiro teaches: the image processing apparatus according to claim 1, wherein the medical equipment includes a treatment instrument (¶1: “The present invention relates to a fluorescent endoscope apparatus and, more particularly, to a fluorescent endoscope apparatus which receives fluorescence generated from a living tissue by irradiation with excitation light and displays diagnostic information based on a fluorescence image acquired.”; endoscopes are often used to carry and guide tools to the site of an afflicted area and thus can be construed as a treatment instrument under the broadest reasonable interpretation of treatment instrument”), and the processor is configured: detect information on distance between the treatment instrument and the lesion candidate based on the treatment instrument and the lesion candidates in the image (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”; determining a lesion that is closest to the center requires some distance information and also results in a lesion that is also close to the treatment instrument); and select the discrimination object lesion candidate based on the information on distance (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”).
Regarding Claim 4, Kazuhiro teaches: an image processing method (The method is embodied in the structure of the apparatus; See ¶1 and Figure 12-15) comprising: sequentially inputting an image acquired by medical equipment (¶54: “The display signal processing unit 500 includes an A/D converter 501 for digitizing a video signal obtained by the image pickup element 107 for an image, a normal image data memory 502 for storing a digitized normal image, and a video signal processing circuit 503 for converting a signal output from the normal image data memory 502 into a video signal”); detecting a lesion candidate in the image (¶11: “The diagnostic information acquiring means may acquire information indicating the position of the lesion of the living tissue”; acquiring position information implies that the lesion has been detected”); discriminating the lesion candidate detected and outputting discrimination information (¶11: “the diagnostic support means may indicate the position of the lesion by displaying a mark in the normal image”; ¶42: “the mark is not limited to the case of indicating the position or the region of the lesion portion, and may indicate other diagnostic information”); calculating information on distance between the medical equipment and the lesion candidate (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”; determining a lesion that is closest to the center requires some distance information and also results in a lesion that is also close to the treatment instrument and calculating the closest lesion had an implied step of calculating distance between the equipment and the lesion); when two or more lesion candidates are detected in the image, selecting a discrimination object lesion candidate which is a discrimination object based on the information on distance (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”); and outputting position information and the discrimination information of the discrimination object lesion candidate with the image (¶11: “the diagnostic support means may indicate the position of the lesion by displaying a mark in the normal image”; ¶42: “the mark is not limited to the case of indicating the position or the region of the lesion portion, and may indicate other diagnostic information”).
Regarding Claim 5, Kazuhiro teaches: the image processing method according to claim 4, wherein in a case where the medical equipment is an endoscope (¶1: “The present invention relates to a fluorescent endoscope apparatus and, more particularly, to a fluorescent endoscope apparatus which receives fluorescence generated from a living tissue by irradiation with excitation light and displays diagnostic information based on a fluorescence image acquired.”), information on distance between the endoscope and the lesion candidate is acquired, and the discrimination object lesion candidate is selected based on the information distance (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”).
Regarding Claim 6, Kazuhiro teaches: the image processing method according to claim 4, wherein in a case where the medical equipment includes a treatment instrument (¶1: “The present invention relates to a fluorescent endoscope apparatus and, more particularly, to a fluorescent endoscope apparatus which receives fluorescence generated from a living tissue by irradiation with excitation light and displays diagnostic information based on a fluorescence image acquired.”; endoscopes are often used to carry and guide tools to the site of an afflicted area and thus can be construed as a treatment instrument under the broadest reasonable interpretation of treatment instrument”), information on distance between the treatment instrument and the lesion candidates is calculated based on the treatment instrument and the lesion candidates in the image, and the discrimination object lesion candidate is selected based on the information on distance (¶40: “when a plurality of lesions are found on the basis of the fluorescence image, the lesion closest to the center may be handled as the main diagnostic information, and the visual change may be given to the normal image based on the diagnostic information of the lesion.”).
Regarding Claims 7-9, Claims 7-9 recite a storage medium that stores a program that executes the method of Claims 4-6. Therefore, the rejection of Claims 4-6 is equally applied (See ¶61: “On the basis of an instruction from the control computer 190”; implies that a program or instructions are stored on a computer from which a storage medium is an inherent component.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miyamoto (US 2011/0245660 A1), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668